                                             May 28, 2021


Via ECF
Hon. Peggy Kuo, U.S.M.J.
U.S. District Court, E.D.N.Y.
225 Cadman Plaza East
Brooklyn, New York 11201

Re:    Novagold Resources Inc. v. J Capital Research USA LLC, No. 20-cv-02875-LDH-PK
       First Request for Extension of Time To Respond to Motion To Compel


Dear Magistrate Judge Kuo,

       On behalf of J Capital Research USA LLC (“J Capital”), I write to request a one-week
extension of time to respond to Plaintiff’s Motion To Compel (Dkt. 56), from June 2, 2021 up to
and including June 9, 2021.

        The reason for our request is that my firm now has an opposition to a petition for a writ
of certiorari due before the Supreme Court on June 4. We did not anticipate this deadline when
the parties set the Motion To Compel briefing schedule with Your Honor (see Dkt. 55 and Order
dated May 11, 2021). I also learned this afternoon that we will have to submit our cert
opposition to our printer on the same day our response for J Capital is currently due.

        I emailed Plaintiff’s counsel this afternoon to seek their inputs on our extension request,
and I also left counsel a follow-up voicemail message. I have not heard back as of yet. I
informed Plaintiff’s counsel that J Capital may be cross-moving as part of its response, and that
we could accommodate them if they required additional time to reply and/or respond themselves.

        Accordingly, we request the time for J Capital to respond to Plaintiff’s Motion To
Compel be extended from June 2, 2021 to June 9, 2021. Unless the dates are unworkable for
Plaintiff’s counsel, we would request that Plaintiff’s time to reply and respond to any cross-
motion be due by June 23, 2021, and that J Capital’s time to reply in further support of any
cross-motion be due by June 30, 2021. I appreciate Your Honor’s consideration.

                                             Respectfully,

                                             /s/Terence P. Keegan
                                             Terence P. Keegan
cc: Counsel of Record by ECF
